Opinion,
Mr. Chief Justice Paxson :
When this case was called for argument it was discovered that the court below had entered what was practically a pro forma decree. The findings of the master had been reversed without an opinion or a line to indicate upon what grounds or for what reason the reversal had taken place.
To reverse a master’s findings without assigning any reason, is simply an act of arbitrary power, and practically leaves his findings in full force. To hear a case under such circumstances would be the precise equivalent of hearing it upon the exceptions without the intervention of the court below. This we decline to do. It is the duty of that court to give us all the assistance it can, especially in view of the crowded condition of our list, and the heavy labor involved in the disposition of it. These remarks apply with peculiar force to equity cases, where, as here, there is a master’s report, and a large amount of testimony. Every such case is entitled to the careful consideration of the Court of Common Pleas in which it is heard, and we should have the views of the learned judge, who decided it, upon the facts and the law. This is useful and desirable in all cases : it is absolutely essential where the master is reversed by the court. We have time and again sent cases back where a pro forma decree has been entered, and as this is the equivalent of a pro forma decree it must take the same course.
We have no doubt the omission in this instance was through inadvertence on the part of the court below, and that when the attention of the learned judge who heard the case is called to it, he will cheerfully correct it, and place upon the record his reasons for reversing the master.
Let the record be sent down for that purpose.